DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-7, drawn to a tying machine comprising a suppression member configured to suppress movement of dust from a feed roller side to a feed motor side via the through hole.
Group 2, claim(s) 8-15, drawn to a tying machine comprising a brake member configured to engage with the reel to brake the reel; and an actuator configured to drive the brake member. 
Group 3, claim(s) 16-18, drawn to a tying machine comprising a reel, a magnet configured to rotate integrally with the reel; and a magnet sensor attached to the housing.
Group 4, claim(s) 19-22, drawn to a tying machine comprising a reel, a turntable rotatably retained by the housing and configured to retain the reel and integrally rotate with the reel; and a detector configured to detect relative movement between the turntable and the housing.

Groups 1-4 lack unity of invention because the groups do not share the same or corresponding technical feature. Examiner notes that the special features explained above are not shared therefore the groups lack unity of invention.
During a telephone conversation with Tiffany Adigwe on 10/13/2021 a provisional election was made with traverse to prosecute the invention of Group 1, claims 1-7. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claim(s) 1-2, 4-7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nagaoka (US 20090283170).
	Regarding claim 1, Nagaoka discloses a tying machine (Fig. 1-5), comprising: a feed mechanism, wherein the feed mechanism includes: a feed roller (9 is a roller because it rolls the wire) configured to feed a tying string (wire); a feed motor (8) configured to rotate the feed roller; a cover (16, 18, 19 makes up the cover) disposed between the feed roller and the feed motor, and including a through hole (see fig. 4: through hole between 18 and 16 and between 19 and 16); and a suppression member (27) configured to suppress movement of dust [0043] from a feed roller side (top of 27) to a feed motor side (bottom of 27) via the through hole.  
	Regarding claim 2, Nagaoka discloses the tying machine according to claim 1, further comprising a rotation transmission mechanism (15 is a reduction gear i.e. transmission) configured to transmit rotation [0039] of the feed motor to the feed roller via the through hole.  
	Regarding claim 4, Nagaoka discloses the tying machine according to claim 1, wherein the feed mechanism further includes a reduction mechanism (15 is a reduction gear) disposed on the feed motor side as seen from the cover and configured to reduce rotation of the feed motor and transmit it to the feed roller [0039].  
	Regarding claim 5, Nagaoka discloses the tying machine according to claim 1, wherein at least the feed roller, the feed motor, the cover and the suppression member are configured as a unit (see the figures 1-5: all parts are connected therefore can be interpreted as a unit).  
	Regarding claim 6, Nagaoka discloses the tying machine according to claim 1, wherein the feed mechanism further includes a guide member (7a) disposed on the feed roller side as seen 
	Regarding claim 7, Nagaoka discloses the tying machine according to claim 6, wherein the guide member includes an insertion hole (insertion hole of 7a) through which the tying string is guided [0037], and as seen from the guide member, an inlet (as viewed in Fig. 2: left side opening of 7a) of the insertion hole is open to at least an opposite side from a cover side (right side of 7a where 16 is located).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka (US 20090283170).
	Regarding claim 1, Nagaoka discloses (for claim 3 interpretation) a tying machine (Fig. 1-5), comprising: a feed mechanism, wherein the feed mechanism includes: a feed roller (9 is a roller because it rolls the wire) configured to feed a tying string (wire); a feed motor (8) configured to rotate the feed roller; a cover (16) disposed between the feed roller and the feed motor, and including a through hole (see Fig. 2-4: examiner notes that motor has a rotating element and a gear 15 that rotates the feed roller 9. Examiner interprets that because they need to be physically connected to successfully rotate the feed roller, inherently there is a through hole. 

    PNG
    media_image1.png
    697
    572
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    563
    598
    media_image2.png
    Greyscale

Regarding claim 3, Nagaoka discloses the tying machine according to claim 1 (see interpretation right above).
Nagaoka is silent to wherein the suppression member is a dust- proof bearing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the suppression member as shown above is a bearing since Nagaoka’s elements 14 and 15 are rotating elements passing through the cover 16 and are physically connected to each other to rotate since 15 is powered by the motor 8 and 
Examiner also adds that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a dust proof bearing as the suppression member (interpreted to be a bearing) since Nagaoka is concerned about dust entering the housing of the electric motor 8 and inside the binding machine body 2 [0043]. 
Allowable Subject Matter
During the interview, examiner suggested adding claims 3 and 6 to the independent claim 1. This would overcome the examiner’s interpretation of the claim and the rejections. 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        



/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799